Opinion issued July 25, 2014.




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00140-CR
                          ———————————
                        JAMES AGBEZE, Appellant
                                    V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 180th District Court
                          Harris County, Texas
                      Trial Court Case No. 1288928


                        MEMORANDUM OPINION

     James Agbeze, a licensed government contractor, was indicted for

submitting a series of fraudulent Medicaid reimbursement claims. The jury

convicted Agbeze of theft of property by a government contractor with an
aggregated value of $1,500 or more, but less than $20,000,1 assessed punishment at

seven years’ community supervision, and imposed a $10,000 fine. The trial court

ordered Agbeze to spend 90 days in jail as a condition of community supervision

and to pay $18,169.45 in restitution. On appeal, Agbeze contends that (1) there was

insufficient evidence to prove that he intentionally or knowingly committed theft

or that individual over-charges were part of a larger criminal scheme to allow the

theft amounts to be aggregated and tried as one offense and that (2) the trial court

abused its discretion in ordering him to pay $18,169.45 in restitution. We affirm.

                                    Background

      In 2005, Agbeze began doing business as Browne Medical Supply and

became a licensed Medicaid contractor providing durable medical equipment to

Medicaid beneficiaries. Agbeze would purchase and deliver certain medical

supplies, including incontinence products, and then submit a reimbursement claim

to the Health and Human Services Commission. HHSC would then reimburse him

for the products that he had provided to his clients.

      In 2007, a state Medicaid investigator conducting an oversight review of

Agbeze’s records discovered that Agbeze was routinely filing reimbursement


1
      See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(A), (f)(4) (West 2012) (listing
      penalties for theft when actor is Medicare provider with contractual relationship
      with federal government); see id. § 31.09 (West 2012) (aggregating amounts
      involved in theft when amounts are obtained in one scheme or continuing course
      of conduct and using aggregate amount to determine grade of theft).
                                          2
claims for the monthly maximum number of incontinence products allowed under

Medicaid restrictions. According to HHSC’s preliminary review of Agbeze’s

claims, Agbeze was “consistently billing” his clients for 300 extra-large adult

diapers and other supplies including hygienic wipes and underpads.

      Based on these preliminary findings, Agbeze became subject to a formal

Medicaid investigation, which revealed that Agbeze had submitted multiple

reimbursement claims for incontinence supplies without actually delivering the

products to clients. Based on this information, Jesse Mack, a member of the state

Medicaid Fraud Control Unit, initiated a criminal investigation into Agbeze’s

claims-filing practices. Relying on evidence that included unsigned and forged

delivery slips, outdated client authorization forms, and incomplete files

documenting client orders and authorizations, the investigators concluded that

Agbeze had submitted multiple fraudulent reimbursement claims over the course

of five years. The Fraud Control Unit determined that Agbeze was reimbursed an

estimated $77,000 for fraudulent claims for incontinence supplies between 2005

and 2007 and an additional $55,000 between 2008 and 2010.

      Agbeze was indicted for first-degree felony theft of property by a

government contractor. At trial, the jury heard testimony from several HHSC

investigators, including Consuelo Chavez, who testified that HHSC investigators

had discovered Agbeze’s fraudulent claims-filing patterns and that, despite


                                        3
HHSC’s request, Agbeze failed to produce complete files related to the disputed

reimbursement claims.

      HHSC Senior Policy Advisor, Sharon Thompson, also testified regarding

Agbeze’s claims records and discussed the application process and rules governing

Medicaid contractors. Thompson testified that Agbeze’s billing records were

unusual because the maximum product limits were established based on a “worst

case scenario” and only a small percentage of beneficiaries actually required the

maximum number. Thompson also explained that a provider “trying to maximize

their billing, whether they provided the service or not . . . [would] consistently

[bill] for extra large adult [products].”

      In his original application for licensure as a Medicaid contractor, Agbeze

affirmed that he understood the Medicaid provider duties and responsibilities,

including the duty to refund any overpayments, duplicate payments, or erroneous

payments as soon as an error was discovered and to verify and track claims that he

submitted. The State Medicaid provider manual, which accompanied Agbeze’s

application, limited the number of certain products for which he could submit

reimbursement claims without prior Medicaid authorization. The manual also

directed Agbeze to retain all documentation of submitted claims and patient

information for five to ten years to facilitate investigation of potential fraud and

ensure accurate provider reimbursement. The jury heard testimony from Agbeze’s


                                            4
clients who did not receive the total number of incontinence supplies for which

Agbeze had sought reimbursement. The State also offered evidence of incomplete,

unsigned and forged delivery receipts, deficient physician authorization forms, and

noncompliance with the state Medicaid contractor manual.

      Based on this evidence, the jury convicted Agbeze of the third-degree felony

offense of aggregated theft and assessed punishment at seven years’ community

supervision and imposed a $10,000 fine. Additionally, the trial court ordered

Agbeze to pay restitution of $18,169.45 to reflect the amount of fraudulently

submitted claims.

      Agbeze timely appealed.

                            Sufficiency of the Evidence

      In his first issue, Agbeze contends that the evidence was insufficient to

prove that he had intentionally or knowingly committed aggregated theft.

Specifically, Agbeze contends that the State failed to prove that (1) he intentionally

appropriated property without the effective consent of the owner or that (2) his

actions were part of one scheme or a continuous course of conduct such that the

amounts of theft could be aggregated.

A.    Standard of review

      We review challenges to the sufficiency of the evidence under the standard

enunciated in Jackson v. Virginia, 443 U.S. 307, 318–20, 99 S. Ct. 2781, 2788–89


                                          5
(1979). See Ervin v. State, 331 S.W.3d 49, 52–56 (Tex. App.—Houston [1st Dist.]

2010, pet. ref’d) (citing Brooks v. State, 323 S.W.3d 893, 894–913 (Tex. Crim.

App. 2010)). Under the Jackson standard, evidence is insufficient to support a

conviction if, considering all the record evidence in the light most favorable to the

verdict, no rational factfinder could have found that each essential element of the

charged offense was proven beyond a reasonable doubt. See Jackson, 443 U.S. at

317–19, 99 S. Ct. at 2788–89; Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim.

App. 2009). We consider both direct and circumstantial evidence and all

reasonable inferences that may be drawn from the evidence in making our

determination. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

      Evidence is insufficient under four circumstances: (1) the record contains no

evidence probative of an element of the offense; (2) the record contains a mere

“modicum” of evidence probative of an element of the offense; (3) the evidence

conclusively establishes a reasonable doubt; or (4) the acts alleged do not

constitute the criminal offense charged. See Jackson, 443 U.S. at 314, 318 & n.11,

320, 99 S. Ct. at 2786, 2789 & n.11; Laster, 275 S.W.3d at 518; Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

      The Jackson standard defers to the factfinder to resolve any conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from “basic

facts to ultimate facts.” Jackson, 443 U.S. at 318–19, 99 S. Ct. at 2788–89;


                                          6
Clayton, 235 S.W.3d at 778. Circumstantial evidence alone can be sufficient to

establish guilt. Hooper v. State, 214 S.W.3d 9, 14–15 (Tex. Crim. App. 2007);

Cantu v. State, 395 S.W.3d 202, 207 (Tex. App.—Houston [1st Dist.] 2012, pet.

ref’d). And the State need not disprove all reasonable alternative hypotheses that

are inconsistent with the defendant’s guilt. Wise v. State, 364 S.W.3d 900, 903

(Tex. Crim. App. 2012); Cantu, 395 S.W.3d at 207. An appellate court presumes

the factfinder resolved any conflicts in the evidence in favor of the verdict and

defers to that resolution, provided that the resolution is rational. See Jackson, 443
U.S. at 326, 99 S. Ct. at 2793. If an appellate court finds the evidence insufficient

under this standard, it must reverse the judgment and enter an order of acquittal.

See Tibbs v. Florida, 457 U.S. 31, 41, 102 S. Ct. 2211, 2218 (1982).

B.    Evidence supporting the conclusion that Agbeze intentionally or
      knowingly committed theft

      Agbeze first contends that the evidence was insufficient to prove that he

“intentionally and knowingly” committed theft while acting as a government

contractor.

      A person commits theft if he unlawfully appropriates property with the

intent to deprive the owner of that property without the owner’s consent. TEX.

PENAL CODE ANN. § 31.03(a), (b)(1) (West 2012). When, as is the case here, the

definition of an offense does not prescribe a culpable mental state, a specific

mental state must be alleged. Id. § 6.02 (West 2012); Harris v. State, 364 S.W.3d
7
328, 335 (Tex. App.—Houston [1st Dist.] 2012, no pet.) (citing TEX. PENAL CODE

ANN. § 6.02(b)). The indictment alleged that Agbeze had intentionally or

knowingly committed first-degree theft of an aggregated amount of more than

$100,000 and less than $200,000. See TEX. PENAL CODE ANN. § 31.03(a),

(e)(6)(A), (f)(4) (West 2012) (listing penalties for theft when actor is Medicare

provider with contractual relationship with federal government; noting that theft of

more than $100,000 and less than $200,000 is first-degree felony if defendant is

federal Medicare contractor); see TEX. PENAL CODE ANN. § 31.09 (West 2012)

(aggregating amounts involved in theft when amounts are obtained in one scheme

or continuing course of conduct and using aggregated amount to determine grade

of theft). Accordingly, the State had the burden of proving that Agbeze acted with

either such state of mind.

      A person acts intentionally if he acts with the conscious objective or desire

to engage in the conduct or cause the result. Id. § 6.03(a) (West 2012). A person

acts knowingly when he is aware of the nature of his conduct and acts knowing his

conduct is reasonably certain to cause the result. Id. § 6.03(b) (West 2012). Intent

can be inferred based on a defendant’s words, acts, and conduct and “is a matter of

fact, to be determined from all of the circumstances.” Smith v. State, 965 S.W.2d
509, 518 (Tex. Crim. App. 1998).




                                         8
      There was sufficient evidence from which a reasonable factfinder could

conclude that Agbeze acted intentionally or knowingly. First, there was evidence

that Agbeze was aware of his responsibilities and obligations as a Medicaid

contractor and that he knew of the consequences of failing to adhere to those

responsibilities. The jury heard testimony from Thompson regarding the

requirements and documentation required for an individual, like Agbeze, to

participate as a Medicaid contractor. By signing the Medicaid provider application,

Agbeze affirmed that he understood the Medicaid program procedures and

policies, that he was bound by the rules and terms of his provider status, and that

he would be subject to administrative and criminal punishment for submitting false

or invalid claims. Furthermore, Agbeze acknowledged that he was prohibited from

submitting reimbursement claims for services that he did not provide or for

products that he did not deliver to beneficiaries.2 Agbeze also agreed that he was

obligated to refund any overpayments, duplicate payments, or erroneous payments

as soon as an error was discovered and that he had a duty to verify and track claims

that he submitted. Thompson also explained that the manual directed Agbeze to

retain all documentation of submitted claims and patient information for five to ten




2
      By signing the agreement, Agbeze specifically acknowledged that “[a]ll claims or
      encounters submitted by Provider must be for services actually rendered by
      provider.”
                                          9
years to facilitate investigation of potential fraud and ensure accurate provider

reimbursement, which Agbeze failed to do.

      Under Medicaid practices, Agbeze could submit claims for certain products

without first obtaining Medicaid authorization. According to Thompson, Agbeze

could submit monthly claims for up to 300 adult diapers, up to 2 boxes of hygienic

wipes, and up to 150 underpads. She testified that Agbeze ordered the maximum of

each product for multiple clients.

      The jury also heard evidence that Agbeze had submitted reimbursement

claims for more supplies than his clients had requested. Chavez, an HHSC

investigator, testified that her investigation of Agbeze’s claims uncovered a

noticeable pattern: Agbeze would repeatedly order the maximum number of

products allowed without prior authorization, and he would do so for multiple

clients. According to Thompson, Agbeze’s regular orders for 300 diapers were

unusual because the number reflects a “worst case scenario” and “the great

majority of people would never need [that many] . . . .” Thompson and Chavez also

testified that the size of the diapers—extra-large—was also unusual because most

clients did not require diapers that size. Thompson testified that Medicaid pays

more for the extra-large diapers than for the smaller sizes and that “if a provider is

trying to maximize their billing, whether they provided the service or not, they will

bill—you will see consistently billing for extra[-]large [products].” Agbeze


                                         10
admitted at trial that he only provided extra-large diapers, never small or medium-

sized products, but maintained that, to “the best of [his] knowledge,” all of his

clients required the larger size.

      In addition to the unusual product orders, the jury could have relied on

evidence that Agbeze failed to produce the prescription orders and billing records

to substantiate all of the maximum orders. Agbeze admitted that he only provided

119 of the more than 130 files that the State had requested while investigating his

billing history. Based on their interview with over 50 of Agbeze’s clients, the

investigators were unable to account for delivery of all of the products for which

Agbeze had submitted reimbursement claims. Based on Agbeze’s files and client

reports of undelivered products, the investigators concluded that Agbeze had filed

claims for products that he never delivered to his clients. One client testified that

Agbeze claimed reimbursement for incontinence supplies even though she has

never used or requested such products. Another witness testified that Agbeze had

claimed reimbursement for his mother’s incontinence supplies although she had no

need for them. And one witness testified that Agbeze had forged a client signature

on a delivery receipt. While Agbeze admitted that he had “mistake[nly]” billed

four clients for incontinence supplies, he maintained that he could not “recall

exactly” the billing procedures he used for the remainder of his clients.




                                         11
      Despite the great weight of the evidence, Agbeze contends that the client

testimony was unreliable because they were “forced . . . to remember events that

happened three to seven years prior” and they “contradicted their own testimony

throughout the trial.” Agbeze also argues that the State’s investigators did not

corroborate witness testimony and that all of the State’s evidence was “highly

contested” throughout the trial. Specifically, he cites evidence that he had

submitted proper doctor authorizations for his clients. Agbeze further argues that

the State failed to disprove “every other reasonable hypothesis.”

      The State has no obligation to disprove every other plausible theory that

could explain Agbeze’s actions. Wise, 364 S.W.3d at 903; Cantu, 395 S.W.3d at

207. Regarding “contested” issues, we presume that the jury reconciled any

conflicts in testimony, determined the weight that should be given to the evidence,

and made reasonable inferences drawn from the facts. Williams, 235 S.W.3d at

750. Accordingly, we conclude that, when viewed in the light most favorable to the

verdict, the evidence was sufficient to support the jury’s conclusion that Agbeze

had intentionally or knowingly committed theft.

C.    Sufficiency of evidence to aggregate the thefts

      Agbeze also contends that even if the State proved that he had committed

individual instances of theft, there was insufficient evidence that his actions were

“part of one scheme or continuous course of conduct such that the amounts of


                                         12
individual thefts could be aggregated.” See TEX. PENAL CODE ANN. § 31.09.

Agbeze     argues    that    he    undertook     two    “different”    courses    of

conduct: (1) submitting billing for Medicaid recipients who were not yet his clients

and to whom he made no deliveries and (2) submitting billing for existing clients

to whom he made partial deliveries. He further contends that the State admitted

that he had committed two different schemes of theft.

      A person commits aggregated theft when he commits multiple thefts over a

period of time, pursuant to “one scheme or continuing course of conduct, whether

from the same or several sources . . . .” Id. The Legislature did not attach a

technical or particular meaning to “scheme” or “continuing course of conduct”;

accordingly we give the words their common meaning. See TEX. PENAL CODE

ANN. § 31.01 (West 2012); id. § 31.09; Johnson v. State, 187 S.W.3d 591, 603

(Tex. App.—Houston [14th Dist.] 2006, pet. ref’d); see also Sendejo v. State, 676
S.W.2d 454, 455–56 (Tex. App.—Fort Worth 1984, no writ) (rejecting argument

that State must prove both “scheme” and “continuing course of conduct” and

holding words are “terms of common understanding”). Furthermore, the State is

not required to prove that the individual thefts were identical or that the actor had

“systematic criminal intent” to aggregate offenses. Riley v. State, 312 S.W.3d 673,

677–78 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d) (citing TEX. PENAL CODE

ANN. § 31.09).


                                         13
      Agbeze cites Noor v. State, No. 01–02–01148–CR, 2004 WL 744575 (Tex.

App.—Houston [1st Dist.] Apr. 8, 2004, no pet.) (mem. op., not designated for

publication) to support his contention that the thefts should not be aggregated

because they constituted two different schemes of conduct. Specifically, Agbeze

argues that there was insufficient evidence proving “commonalities in the manner

and means of the crimes” to affirm the jury’s conclusion that his actions

constituted a continuous course of conduct.

      In Noor, there was sufficient evidence to demonstrate that the defendant

acted in a continuous course of conduct because each complainant testified that the

defendant had contacted them through a third party, the defendant personally

offered to sell them discounted merchandise, and the defendant only accepted cash

payment. Id. at *3. Unlike Noor, Agbeze argues that the State failed to present

similar factual similarities between his two schemes of conduct.

      While common means and manner may support the aggregation of multiple

thefts, the State does not have the burden of demonstrating that each theft was

factually identical in order to justify aggregation. In Green v. State, 880 S.W.2d
797, 799–800 (Tex. App.—Houston [1st Dist.] 1994, no writ), there was sufficient

evidence of aggregated theft when the defendant had stolen money in “several

ways” including, failing to ring up sales made in the store, failing to deposit cash




                                        14
and checks, making false “overrings” at the cash register, and understating daily

sales receipts. Id.

       Similarly, in Riley v. State, this court held that there was sufficient evidence

to support an aggregated theft conviction based on evidence that the defendant had

stolen money in four different construction transactions. Riley, 312 S.W.3d at 673,

676. The defendant argued that there was no proof of a systematic criminal intent;

rather, he failed to timely complete the construction projects for unrelated reasons.

Id. at 677. The appellate court concluded that the evidence was sufficient to

support the jury’s conclusion that the offenses were part of the same scheme for

aggregation purposes based, in part, on evidence that the defendant was paid for

projects that were never completed. Id. at 674, 677. “[P]rior intent to commit

multiple offenses” was not required—the evidence was sufficient to aggregate the

offenses based on the common usage of the terms “scheme” and “continuing

course of conduct.” Id. at 677 (citing TEX. GOV’T CODE ANN. § 311.011(a) (West

2013)).

       Likewise, the State did not have a burden of proving that Agbeze had a

systematic prior intent or scheme to commit theft in every incident evidenced at

trial. Rather, based on the common meaning of the terms “scheme” and

“continuing course of conduct,” the State only had to present evidence that

Agbeze’s actions were sufficiently linked to support the jury’s conclusion to


                                          15
aggregate the offenses. See, e.g., Keck v. State, No. 14–07–00933–CR, 2009 WL
3003257 (Tex. App.—Houston [14th Dist.] Apr. 2, 2009, no pet.) (mem. op., not

designate for publication) (upholding aggregation of thefts when evidence showed

that defendant had sole access to bank deposit slips necessary to commit 148

instances of theft from his employer).

      Here, there was sufficient evidence to support aggregation. First, Agbeze

followed a similar method over the course of several years of submitting claims for

the maximum allowed number of products, while not maintaining proper

documentation to demonstrate client need of those products. Second, Agbeze billed

for products that had the highest reimbursement value, regardless of whether the

client needed or had ordered such products. Third, Agbeze failed to deliver all of

the billed products to some of his clients.3 Accordingly, we conclude that there was

sufficient evidence from which a reasonable jury could infer one scheme or

continuing course of conduct to permit aggregation of theft amounts.

      Having concluded that there was sufficient evidence that Agbeze acted

intentionally or knowingly and that his acts were part of one scheme or continuing

course of conduct, a jury could reasonably conclude that Agbeze was guilty of

aggregated theft.


3
      While there was evidence that Agbeze had delivered some amount of products to
      some of the clients, Agbeze did not present any evidence to rebut the State’s
      contention that he failed deliver all of the claimed products to all of his clients.
                                           16
       We overrule Agbeze’s first issue.

                                     Restitution

       In his second issue, Agbeze contends that the restitution order directing him

to pay $18,169.45 was “arbitrary and patently unreasonable” based on the evidence

presented at trial. We construe Agbeze’s complaint as a challenge to the

sufficiency of the evidence supporting the amount of restitution imposed. The State

argues that Agbeze failed to object to the amount of the restitution at trial and,

therefore, did not preserve the error on appeal.

A.     Waiver

       As a preliminary matter, we first consider the State’s contention that Agbeze

failed to preserve this issue on appeal. To preserve a complaint for appellate

review, a party must object in a timely, specific manner and obtain an adverse

ruling. TEX. R. APP. P. 33.1(a); Garza v. State, 126 S.W.3d 79, 82 (Tex. Crim. App.

2004). However, a challenge to the sufficiency of the evidence supporting a court’s

restitution order may be raised for the first time on appeal. Mayer v. State, 309
S.W.3d 552, 556 (Tex. Crim. App. 2010). Accordingly, Agbeze did not waive the

error by failing to challenge the sufficiency of the evidence to support the amount

of restitution at trial.

       We now turn to consider whether there was sufficient evidence to support

the trial court’s order directing him to pay $18,169.45 in restitution.


                                           17
B.    Standard of review and relevant law

      “Restitution is not only a form of punishment, it is also a crime victim’s

statutory right.” Hanna v. State, 426 S.W.3d 87, 91 (Tex. Crim. App. 2014) (citing

TEX. CODE CRIM. PROC. ANN. art. 42.037 (West Supp. 2013)). Article 42.037 of the

Texas Code of Criminal Procedure authorizes trial courts to order a defendant to

pay restitution to compensate a victim, upon considering the value of any property

lost or destroyed and other factors that the court “deems appropriate.” TEX. CODE

CRIM. PROC. ANN. art. 42.037(a), (b)(1)(B)(i), (c)(2).

      We review a trial court’s order to pay restitution for an abuse of discretion.

Cartwright v. State, 605 S.W.2d 287, 289 (Tex. Crim. App. 1980); Uresti v. State,

98 S.W.3d 321, 337 (Tex. App.—Houston [1st Dist.] 2003, no pet.). A trial court

abuses its discretion if the restitution is (1) not supported by the record, (2) ordered

for an offense for which the defendant is not criminally responsible, or (3) not for

victims of the offense for which the defendant is charged. See Cabla v. State, 6
S.W.3d 543, 546 (Tex. Crim. App. 1999); Tyler v. State, 137 S.W.3d 261, 266

(Tex. App.—Houston [1st Dist.] 2004, no pet.); see, e.g., Uresti, 98 S.W.3d at

337–38 (concluding that restitution based on police department expenses used to

complete criminal investigation was improper when the police department was not

victim of charged offense).




                                          18
C.    Sufficiency of evidence to support the amount of restitution

      Agbeze contends that the total amount of restitution ordered was “a mere

‘stab in the dark’” because the losses resulting from Agbeze’s partial deliveries

were based on unreliable witness testimony that “made it impossible to determine

which one of the deliveries were made and which ones were not.”

      At the sentencing hearing, the State relied entirely upon the evidence

presented at trial. We have already concluded that there was sufficient evidence for

a reasonable jury to conclude that Agbeze not only filed fraudulent claims, but that

he also failed to deliver the total amount of products ordered to his clients. Relying

on that same evidence, we likewise conclude that there was sufficient evidence to

support the trial court’s restitution order.

      The jury found Agbeze guilty of theft by a government contractor in an

amount greater than $1,500 but less than $20,000, and the restitution imposed falls

within the range for which Agbeze was convicted. The record supports the court

order imposing restitution in the amount of $18,169.45. The State offered client

testimony that Agbeze failed to deliver $8,248.32 worth of products. The State also

presented evidence that Agbeze provided only partial deliveries to some clients,

resulting in their cumulative loss of over $54,000. While the trial court did not

specify which evidence it relied upon to narrow the restitution amount to

$18,169.45, there was sufficient evidence to impose restitution in that amount. Cf.


                                               19
Green v. State, 880 S.W.2d 797, 802 (Tex. App.—Houston [1st Dist.] 1994, no

writ) (concluding that complainant testimony regarding total amount of losses

supported trial court’s restitution order and noting that defendant had opportunity

to controvert testimony regarding the amounts); Mosqueda v. State, No. C14–87–

00603–CV, 1988 WL 109819 (Tex. App.—Houston [14th Dist.] Oct. 20, 1988, no

writ) (mem. op., not designated for publication) (noting that “[t]he amount set for

restitution need not be the exact amount of money that was stolen. The amount

must simply have a factual basis.”).

      We conclude that the trial court did not abuse its discretion in imposing the

$18,169.45 restitution order. We overrule Agbeze’s second issue.

                                       Conclusion

      Having overruled both of Agbeze’s issues, we affirm.




                                                Harvey Brown
                                                Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           20